United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3007                                                September Term, 2021
                                                                   1:21-cr-00025-RDM-1
                                                      Filed On: April 21, 2022
United States of America,

             Appellee

      v.

Jorden Robert Mink,

             Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Millett, Pillard, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia, on the memoranda of law and fact filed by the parties, and
on the unopposed motion to supplement the appendix. The court has determined that
the issues presented occasion no need for an opinion. See D.C. Cir. Rule 36. It is

      ORDERED that the motion for leave to file the supplemental appendix be
granted. See D.C. Circuit Rule 30(e). The Clerk is directed to file the lodged
supplemental appendix. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s December 13,
2021, order be affirmed. Appellant has not shown that the district court clearly erred in
finding that no condition or combination of conditions of release would reasonably
assure the safety of any other person and the community. See United States v.
Munchel, 991 F.3d 1273, 1282 (D.C. Cir. 2021).

       As we explained in Munchel, “those who actually assaulted police officers and
broke through windows, doors, and barricades, and those who aided, conspired with,
planned, or coordinated such actions, are in a different category of dangerousness than
those who cheered on the violence or entered the Capitol after others cleared the way.”
Munchel, 991 F.3d at 1284. During the January 6, 2021 incident, as shown in video
recordings and other evidence submitted by the government, appellant shattered two
large windows with a baseball bat, enabling himself and others to bypass law
enforcement and to enter the Capitol. In addition, appellant is shown working his way
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-3007                                                 September Term, 2021

to the front of a group of individuals and hurling objects—which appear to have included
a traffic cone, a large rectangular-shaped object, and a pole—at the officers from close
range. The recordings also show appellant pushing up to the front line to repeatedly
strike at the officers with what appears to be a flagpole.

         The district court did not clearly err in weighing appellant’s conduct, the weight of
the evidence against him, the nature of the charges, and the evidence of his aggressive
and threatening behavior towards government officials. Nor did the district court clearly
err in finding, based on all of the evidence, that appellant would pose a danger to the
community if released. See 18 U.S.C. § 3142(g).

        The district court found that “no conditions of pretrial release will reasonably
ensure the safety of the community,” based on appellant’s “history and repeated violent
assaults on law enforcement officers who were merely attempting to protect the U.S.
Capitol and its occupants from attack.” Order at 5. Given that finding, the district court
was not required to make further specific findings on the record with respect to the likely
effectiveness of other potential release conditions. See United States v. Quaglin, 851
F. App’x 218, 219 (D.C. Cir. 2021) (per curiam).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2